26 F.3d 1468
UNITED STATES of America, Appellee,v.Abe S. LUTFIYYA, Appellant.
No. 93-2441.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 18, 1994.Decided June 20, 1994.

Anthony Cipriano, St. Louis, MO, argued, for appellant.
Dorothy L. McMurtry, St. Louis, MO, argued (Edward L. Dowd, Jr. and Dorothy L. McMurtry, on the brief), for appellee.
Before BOWMAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Abe Lutfiyya was indicted for five offenses relating to the production and sale of audio tapes and counterfeit labels that infringed United States copyrights.  Pursuant to a written plea agreement and stipulation of facts, he pleaded guilty to one count of conspiracy to distribute the infringing tapes and labels.  He appeals his sentence because, he argues, in determining his sentence under the sentencing guidelines the trial court1 relied on information contained in the presentence report that was not included in the stipulation of facts.


2
Section 6B1.4(d) of the sentencing guidelines specifies that a court is not bound by the stipulation of facts and may rely on the presentence report to determine the sentence.  The plea agreement and stipulation of facts cites Section 6B1.4 in its caption.  Lutfiyya claims now that he did not understand the plea agreement and stipulation, but he does not seek to withdraw his plea under Rule 32(d).  Fed.R.Civ.P. 32(d).  Lutfiyya does not challenge the propriety of the base offense level that the trial court found except to say that it was based on the presentence report rather than on the stipulation.  We can find no reason to vacate the sentence imposed by the district court.


3
The sentence of the trial court is affirmed.



1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri